I concur in the judgment. Under the effective legislative definition, the word *Page 305 
"injury," as applied in the Workmen's Compensation Act, includes "any injury received in the course of, and arising out of, the injured employee's employment."
It therefore includes every injury thus occurring. Inquiry is thereby limited to determining whether the physical disability in question was caused by trauma and did not result from disease, and whether it occurred in the course of and arose out of the employment.
Fully agreeing that the record in this case shows a compensable injury as now defined by the statute, I concur in the affirmance of the judgment of the Court of Appeals.
TURNER, J., concurs in the foregoing concurring opinion.